 286DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE REMEDYHaving found that there have been violations of theAct byRespondent WearEver,itwill be recommended that Respondent Employer cease and desist there-from.Althoughthere is no reinstatement or backpay involved in this case,itwillbe recommended that the employes be advised by their employer,by means of anotice, of the basic provisions of the Act,namely, that employees are free to exercisethe rights guaranteed under Section7 of the Actwithout reprisal and that the em-ployer will not interfere therewith by discrimination or otherwise.The circum-stances are such that I shall recommend that the notice be in both English andSpanish.CONCLUSIONS OF LAW1.RespondentEmployerisan employer engaged in commerce within the mean-ing of the Act.2.RespondentLocal 98isa labor organization within the meaning ofthe Act.3.By discriminating against LuisYeras byterminating his employment becauseof his union activities,Respondent Employer engaged in unfairlabor practices withinthe meaning of Section 8(a)(3) and(1) and Section 2(6) and(7) of the Act4 By conveyingto employeeEddieRamos the reasonable impressionand beliefthat the destruction of Local 424 employeecards was relevant and material to thematter of employee LuisYeras' reinstatement and was a factor in such reinstate-ment and byeffectuating the reinstatement under such circumstances,RespondentEmployer engagedin unfair labor practices within the meaning of Section 8(a) (1)and Section 2(6) and (7) of the Act.5.RespondentEmployerhas not otherwise violatedtheAct.6.RespondentLocal98 has not violated Section 8(b)(l)(A) of the Act asalleged.[Recommended Order omitted from publication.]Alsar Manufacturers,Inc.andRoosevelt Holloway and SamuelL.Kelly.Cases Nos. 7-CA-3947 and 7-CA-3947(2). June 28,1963DECISION AND ORDEROn April 11, 1963, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Be alsofound that the Respondent had not engaged inother unfair labor practices and recommended that the complaint bedismissed as to them.Thereafter, the General Counsel and the Re-spondent filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-143 NLRB No 58. ALSAR MANUFACTURERS, INC.287diate Report, the exceptions and briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, in which charges were filed on October 17 and November 19,1962, and in which the complaint was issued on January 3, 1963, involves allega-tions that the Respondent, Alsar Manufacturers, Inc.,' violated Section 8(a) (1) and(3) of the National LaborRelationsAct, as amended, 29 U.S.C., Sec. 151,et seq.On March 4 and 5, 1963, Trial Examiner A. Bruce Hunt conducted a hearing atDetroit,Michigan, at which the General Counsel and the Respondent were repre-sented.Upon the entire record, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE RESPONDENTThe Respondent, a Michigan corporation, is engaged at Southfield, Michigan, inthemanufacture, sale, and distribution of aluminum siding and related products.During 1962, the Respondent purchased aluminum and other materials exceeding$50,000 in value which were shipped to its plant directly from points outside Michi-gan.During the same year, the Respondent shipped directly to points outsideMichigan products valued in excess of $50,000.There is no dispute, and I find,that the Respondent is engaged in commerce within the meaning of the Act.II.THE UNIONSTwo labor organizations,neither of which is a party to this proceeding, arementioned frequently below.They are Local 458, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,and Sheet MetalWorkers International Association,Local Union566, AFL-CIO,herein respectivelycalled the Teamsters and the Sheet Metal Workers.III.THE UNFAIR LABOR PRACTICESA BackgroundInApplicators, Inc.(the Respondent's former corporate name), 136 NLRB 1017,decided April 13, 1962, the Board found that the Respondent violated Section8(a) (1) during a period when the Teamsters sought to displace Sheet Metal Workersas the employees' bargaining representative.To some extent, the facts disclosedin that case appearalso inthe record in this case.B. The issuesThe principal issue is whether the Respondent invalidly discharged RooseveltHolloway.Another issue is whether the Respondent inv Alidly laid off Samuel Kellyfor 1 week.A final issue is whether a management representative, Robert Rogers,violated Section 8(a) (1) during a conversation with an en ployee.C. The discharge of Hollowa1.The factsDuring 1960 and 1961, Holloway was a steward for the Sheet Metal Workers,then the bargaining agent.On July 20, 1961, two er iployees, Kelly and Ward' In the pleadings, the Respondent's name appeared as " applicators, Inc." Sometimefollowing the filing of the initial charge, the corporate n ime was changed to "AlsarManufacturers, Inc.," and the style of the case has been ( )rrected by a motion at thehearing. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDWashington, filed a decertification petitionin aneffort to have the Sheet MetalWorkers removed as the employees' representative.Sometime thereafter, activityin behalf of the Teamsters began.Kelly was themost instrumentalemployee ininducing his coworkers to join the Teamsters, and Holloway helped him.On Octo-ber 12, 1961, the Sheet Metal Workers' contract expired.Anelectionon the de-certification petition was delayed, and for some months the employees were notrepresented by a union?During that period Kelly handled their grievances, andin some instancesHolloway participated?Holloway was discharged following his appearance at a conference at the Board'sRegional Office in Detroit on July 23, 1962.The conference related to the de-certification petition.A question is whether Holloway was discharged because ofhis activities in behalf of the Teamsters or because of deceitful tactics which heused in order to obtain time off from work during the hours that the conferencewas held.On April 13, 1962, the Board issued its decision in the earlier case, 136 NLRB1017.On July 11, a representative of the Board in the Regional Office wrote aletter in which he fixed Monday, July 23, at 1.30 p.m. as the time for a conferencein that office on the petition to decertify.Among the persons to whom the letterwas sent are Kelly and Washington, who had filed the petition, the Respondent,the Teamsters, and the Sheet Metal Workers.A copy of the letter was not sent toHolloway.The Regional Office and the Respondent did not suggest that he attendthe conference,nor, insofaras appears, did any party to the decertification case.During the workweek preceding the Monday conference, Kelly obtained the Re-spondent's permissionto be off from work in order to attend the conferenceKelly'sworkday normally ended at 3 o'clock, at which time a second-shift employee namedJohn Cole took Kelly's place.The Respondent arranged for Cole to report to workat noon onJuly 23Also during that preceding workweek, Kelly showed to Hollo-way the letter which he had received from the Regional Office, and Holloway decidednot to work during the afternoon of the 23d and to drive Kelly to the conference.Holloway waited until the 23d to ask the Respondent for the afternoon off, however,and shortly before noon a second-shift employee, John Alston, appeared at the plant,to the Respondent's surprise, and began working in Holloway's placeThe con-tradictory testimony of the General Counsel's witnesses concerning the circumstancesunder which Alston reported to work more than 3 hours early is set out in thefootnote.4We turn to events early on July 23 and to the circumstances under which Hollowayobtained the Respondent's permissionnot to work that afternoon.He had severalconversations thatmorning withRogers, the plant superintendentIn the firstconversation, according to Holloway, he asked Rogers if he could get off fromwork at noon becausehe "had somebusiness downtown," and Rogers immediatelygranted therequest.On the other hand, Rogers testified that when Holloway madethe request, saying that he "had somepersonalbusiness to attend to that day,"Rogers answered that it was "short notice" and that Rogers would "have to see.InApplicators, Inc, supra,It is said that the delay was occasioned by the filing ofcharges in that case8The transcript, at page 20, indicates that Holloway testified that the employees, byvoice vote, selected him and one Cole as their representatives. It may be that Holloway'sreference was to himself and Kelly, not to himself and Cole, but In their briefs the partiesdo not say that the transcript is in error.On the other hand, Kelly, who also was awitness for the General Counsel, testified that after expiration of the Sheet Metal workers'contract he and Holloway presented employees' grievances to management, but that heand Holloway assumed the function and were not selected by employees to represent them4Alston performed the same type of work on the second shift which Holloway per-formed on the first shift.Ordinarily, Alston began work at 3 o'clock.Holloway testifiedthat on July 20, shortly before the change of shifts at 3 o'clock, Alston overheard Hollo-way say to Kelly that Holloway intended to be absent from work during the afternoon ofthe 23d in order to attend to a personal matter and that Holloway would drive Kelly tothe Board's Regional Office.Holloway testified also that on the 20th Alston volunteeredto report to work early in order to substitute for Holloway.On the other hand, Kellytestified that no one else was present on July 19 or 20 when Holloway spoke to him ofhaving to be in downtown Detroit on the afternoon of the 23d and offered to drive himto the Regional Office.Next, Alston testified that he overheard a conversation betweenKelly and it representative of management in which Kelly spoke of having to attend theconference, that Alston supposed that Holloway would drive Kelly because Kelly did notown an automobile, and that Alston came to work early on the 23d to replace Hollowayalthough he did not know that Holloway would not work that afternoon and also didnot know that Holloway "was going to go any place" that afternoon ALSAR MANUFACTURERS, INC.289Rogers testified also that he inquired if Holloway could postpone the personal busi-ness until after 3 o'clock, Holloways' usual quitting time, and that Holloway an-swered in the negative.As we shall see, Holloway was not frank when he spoketo Rogers of having personal business to attend to, and 1 cannot credit his testimonythat Rogers promptly granted his request for time off. It is more reasonable toconclude that Rogers, who did not know that Alston v ould report to work earlyto replace Holloway, would have inquired whether Holloway's business could bepostponed until after 3 o'clock and would have deferred a decision on the requestfor time off until he could arrange for a replacement .5Later that morning, Rogers mentioned the matter to a foreman, Ralph Shotwell,who suggested that perhaps Holloway had to attend the -,onference at the RegionalOffice.Rogers inquired of his superior, Plant Managei Allen L. Grant, whetherHolloway "had any connection with" the conference, explaining that Hollowayhad asked for time off.Grant answered in the negative and suggested that Rogerspointedly ask Holloway.Rogers again talked with Holloway, who insisted that hisrequest for time off was unrelated to the conference but refused to disclose thenature of the "personal business" that made it necessary for him to be excusedfrom work at noon. Later, when Rogers noticed that Alston had begun to workinHolloway's place without first obtained management's approval, Rogers spoketo Alston who said that Holloway had told him to report to work early, but whoexplained to Rogers somewhat later that he had merely overheard a conversationduring the preceding week between Kelly and Holloway in which they had spokenof going downtown during the afternoon of July 23.Rogers gave Holloway per-mission to clock out at noon to attend to personal business which could not bepostponed and which had no connection with the conference at the Regional Office.6About noon, when Holloway and Kelly were at the timeclock, Rogers expressedto Holloway doubt that Holloway had been thruthful, and Holloway said that hewould "take a lie detector test."Rogers replied that Holloway might have totake one.Holloway and Kelly left the plant together in the former's automobile.Theirtestimony concerning events before the conference began is conflicting.Theconference was held in the Industrial Building.Kelly testified that before the con-ference began, he and Holloway went into a coffee shop in that building, stayed therefrom 10 to 15 minutes, and then went upstairs together to the conference room.Support for Kelly's version is found in the testimony of Grant that he arrived at theconference room 15 minutes or more early and that he noticed Kelly and Hollowaystanding outside the room.On the other hand, Holloway's testimony is that heattended to personal business before and during the conference.According toHolloway, he had seen an advertisement for laborers which the Detroit Civil ServiceCommission (herein called the Commission) had published in a newspaper, andhis personal business was to obtain an application from the Commission.?Hollowaytestified further that after he and Kelly left the plant in his automobile, he droveto the Industrial Building where Kelly got out of the automobile, he then droveto the Commission's offices where he obtained an application, and he then returnedto the Industrial Building, arriving outside the conference room about 1:30, thetime the conference was to begin.There is no dispute that several representativesof management saw Holloway as they arrived for the conference.When the con-ference began, an employee of the Board spoke to Holloway concerning his presencethere, but the details of the conversation are not disclosed in the record.Hollowaydid not enter the conference room.While the conference was in progress, Holloway sat outside the conference roomfor some time.He testified that he filled out the application while he awaited the6Holloway's job required skills, and it was not a simple matter to obtain a replacement.This fact is demonstrated by events after Holloway's dischargeThe plant was operatedon a three-shift basis.After the discharge, the two men who performed the work on thesecond and third shifts were assigned to 12-hour shifts for some time. Surely the Respond-ent would not have paid overtime rates for one-third of each 12-hour shift if a qualifiedperson had been available to do the work on the first shifte Rogers so testified for the Respondent.Kelly testified for the General Counsel thatKelly heard Holloway say to Rogers that he wanted to go downtown "for personal busi-ness," that Rogers asked if Holloway was sure that he was not "going down just to be at"the conference, that Holloway said that be was sure, repeating that "it was personalbusiness," and that Rogers said that Holloway would be permitted to leave work "forpersonal business . . . [bust] not to attend" the conference7 One may wonder why Holloway, who had worked for the Respondent in more than onecapacity and whose last job was skilled, would apply for employment as a laborer.Hisreason, so he testified, was the large "numberof people out of work in" Detroit. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDend of he conference and an opportunity to drive Kelly home.He testified alsothat shortly before 4 o'clock he had completed the application and decided to takeit to the Commission,that the Commission's offices closed at 4,that he arrivedthere too late to file the application, and that he returned to the Industrial Buildingwhere he waited on the sidewalk for Kelly.After the conference ended, but be-fore Kelly came downstairs,Grant and another representative of management leftthe building and saw Holloway outside.Later Kelly came down,and Hollowaydrove him home.Grant went to the plant where he told Rogers that Hollowayhad been outside the conference room,and asked Rogers whether Rogers had madeit clear to Holloway that permission to be off from work that afternoon had beengiven on the basis of personal business unconnectedwith theconference.Rogersanswered affirmatively.He and Grant decided that disciplinary action was ap-propriate,and Holloway was sent a telegram reading, "Do not report to workbalance of week pending decision re: your status as employee."The Respondentdid not have Holloways correct residence address, however,and the telegram wasnot delivered.The next morning,Holloway reported for work as usual.Rogersasked him if he had received the telegram,learned that he had not then told Hollowayits substance, and directed that Holloway leave the plant.Rogers did not explaintoHolloway the reason why disciplinary action was being taken.Holloway didnot tell Rogers that his personal business of the day before had been to obtain acivil service application although,according to Holloway,he filed the applicationwith the Commission on the day of this conversation with Rogers.On the next day,Grant sent to Holloway's correct address a telegram which read:"Thisisofficialnotification of your dismissal for cause."Holloway telephoned Grant and askedwhy he had been discharged.Grant refused to discuss the matter on the telephone.Holloway did not tell Grant that he had obtained time off from work in order tofile an application with the Commission.Subsequent developments need not be detailed.It suffices to say that on Au-gust 10 a grievance procedure was utilized,that,insofar as appears, on that dayHolloway told the Respondent for the first time that his "personal business" onJuly 23 had been to obtain an employment application from the Commission, thatthe discharge was upheld, that the Respondent offered to arbitrate the matter andto pay all costs regardless of the arbitrator's decision,that Holloway accepted theoffer but asked for a delay because of personal matters, that during September theRespondent wrote Holloway that it considered the matter closed because it had notheard from him, that Holloway protested,that the Respondent again offered toarbitrate but not at its own expense if it should win, and that Holloway rejectedthe new offer and filed the charge which initiated this proceeding.2.ConclusionsThe first question is the weight to be given to Holloway's testimony concerningan application for civil service employment.As recited,he testified that he filedit on July 24, presumably after he was sent from the plant by Rogers.On the otherhand, there is testimony by Rogers and Grant, contradicted by Holloway, that atthe grievance proceeding on August 10 Holloway told three representatives ofmanagement and two employees that he still had not filed the application.At thetime of the hearing herein,the records of the Commission were in such conditionthat the Commissioncouldnot locate the application if it had been filed.Onthese facts,and bearing in mind that it appears to have been August 10 whenHolloway first told the Respondent of an alleged application to the Commission,I cannot credit Holloway's testimony concerning such application.I do find, how-ever,that,assuming that Holloway wanted to apply to the Commission for a job asa laborer, he could have left the Respondent'splant at his usual quitting time,3o'clock,and have obtained the application before the Commission closed itsoffices at 4.I find also that,assuming that Holloway obtained an application fromthe Commissionon July 23,he could have filed it that day by remaining in theCommission's offices to fill it out.Obviously,Holloway's principal,if not his only,objective in being off from work on the afternoon of July 23 was to accompanyKelly to the conference although he might be unable to attend.The General Counsel,pointing to Holloway's activity in behalf of the Teamsters,and toApplicators,Inc., supra,as proof of the Respondent'sopposition to theTeamsters,argues that the Respondent granted Holloway time off for the afternoonof July 23 promptly upon Holloway's request therefor,that thereafter the Respond-ent sought to condition the time off upon Holloway's not appearing at the conference,and that Holloway was discharged for his appearance there, not because of anyfalse reason he may have given to get the time off. ALSAR MANUFACTURERS, INC.291I do not doubt the Respondent's hostility toward the Teamsters during 1962.And I agree with the General Counsel that, under some circumstances, an employeehas a Section 7 right to attend conferences at an office of the Board. But I havediscredited Holloway's testimony that he was given time off before the Respondentbeganto suspect that he was being untruthful in his request therefor.Too, I havebeen unable to credit Holloway's testimony that he wanted to apply for a civilservice job as a laborer.As I see it, Holloway, not having been invited to the con-ference, and not believing that he could satisfy the Respondent that his presencethere was needed, decided that he could not reasonably expect the Respondent togive him time off if he should tell the Respondent that he wanted to attend theconference.Therefore, Holloway's judgment was to use undisclosed "personal busi-ness" as the basis of his request for time off.When the Respondent suspected thathe had not been truthful, and when the Respondent expressed its suspicion to him,he continued his attempted deception.Hopeful of being convincing, he ultimatelysaid that he would take a lie detector test.One would suppose that Holloway mighthave known that his falsehoods would become apparent upon his being seen laterat the conference, but unimaginative liars are not unique.I find that Holloway was discharged because he proved himself to be untrust-worthy, not because he appeared at the conference. It is true, as the GeneralCounsel says, that when Holloway was discharged the Respondent did not tell himprecisely why, but waited until the grievance proceeding on August 10 to particu-larize.I see no reason to draw an inference adverse to the Respondent.Hollowayhimself appears to have waited until the grievance proceeding to tell the Respond-ent that his "personal business" on July 23 had been to file an application for acivil service job and, according to the Respondent, at that proceeding Hollowaysaid that he still had not filed it.When Holloway was discharged, the Respondentreasonably could have assumed that Holloway knew the reason. In my opinion,Holloway needed no enlightenmentI should think too that, if a reasonable ex-planation of his "personal business" had occurred to him when he talked withGrant as late as July 25, he would have offered it.When Grant talked with him,Grant had no reason to believe that Holloway had applied for a civil service job.Instead,Grant had reason to regard him as a deceitful employee and to dischargehim as such. I find that the Respondent did not violate the Act in dischargingHolloway.D. The 1-week layoff of KellyKelly began work for the Respondent in 1957.The Respondent concedes thathe is a capable employee.The Respondent concedes too that it was aware thatKelly was a "spokesman" for the employees, and we have seen that Kelly processedtheir grievances following the termination of the Sheet Metal Workers' contract andthat Kelly and another employee filed the petition to decertify that labor organiza-tion.Thereafter, Kelly was the most active employee in behalf of the Teamsters,which was certified following an election on the petition, and at the time of Kelly'slayoff during November 1962 be was a member of the Teamsters' bargainingcommittee.Kelly'swork is in connection with certain tanks which contain a liquid.Bymeans of pumps and sprays, aluminum articles are sprayed with the liquid as thearticlesmove along a production line.The liquid falls back into the tank.Thereisuncontradicted testimony that the #3 tank is about 10 feet in length, 4 feet inwidth, 5 feet in depth, and contains 500 gallons of liquid which measure in depthabout 3 feet.My computation, set out in the footnote, shows an inaccuracy in thosefigures.8During the night before Kelly's layoff, the #3 and other tanks werecleaned by Harry Bowman, an employee.During the next morning, November16,when Kelly was at work, a rag was found in the plumbing attached to the #3pump.According to the Respondent, Kelly was careless in allowing the rag toget into the tank, from which place it was drawn by suction into the plumbing,causing the pump to become inoperative, and Kelly was laid off therefor.Kelly testified that on November 16 he began work as usual at 7 o'clock, andturned on the pumps in three tanks, including #3.Kelly may not have put thepumps in operation promptly after that hour, however, because Rogers testifiedfor the Respondent that the #3 pump was started about 8 o'clock.About 9, the#3 pump ceased pumping the liquid into the spray properly.Kelly and anotheremployee noticed it and summonded Rogers and a maintenance employee, Carroll8Five hundred gallons would have a depth of only 1 foot 8 inches If the liquid has adepth of 3 feet,nearly 900 gallons would be requiredin a tank of the dimensions listed717-672-64-vol. 143-20 292DECISIONSOF NATIONALLABOR RELATIONS BOARDPotter.Asthe pump was removed from the tank for inspection,Kelly, a memberof the Teamsters'bargaining committee,was called to the office where negotiationswere to take place.After the pump was taken from the tank,the rag was discoveredand removed.The pump was replaced in the tank. It did not operate properly,however, and again it was removed.Itwas taken apart and throughly cleaned,but the cleaning did not disclose why the pump had not functioned properly.Againthe pump was installed in the tank,and again it did not function properly.Thistime it was determined that Potter,the maintenance man, had rewired improperly.The wiring was corrected and the pump was in working order.Preparations weremade to start the production line again.About1.30 p.m. the bargaining sessionin the office ended and Kelly returned to his place of work.About 2,the produc-tion line was started.Kelly worked until his usual quitting time, 3 o'clock, andwent home.Upon his arrival there, he was told that Rogers had sought to reachhim by telephone.He called Rogers who told him that a rag had been discoveredin the pump,that he had been careless, and that he was being laid off for a week.On the next workday, a Monday, Kelly nevertheless reported for work.Rogersreferred him to Grant,Rogers' superior.Grant said that Kelly had been respon-sible for the rag's being in the tank and that it may have dropped from Kelly'spocket, but Kelly insisted that he had not been at fault and that he did not carryrags in his pockets.Grant said that the layoff would remain in effect.Withinabout 1 day,Rogers learned that during the night of November 15 the tanks hadbeen cleaned by Bowman.Robert Kabeth,Bowman's supervisor,informed Rogersthat it was possible that Bowman had dropped the rag in the tank, but Bowmandenied having done so and Rogers accepted his denial.According to Rogers, thesuction from the pump is so great that the rag must have been drawn into the pumpwithin 15 minutes after the rag got into the tank.On the other hand, there istestimony to the contrary by witnesses for the General Counsel,and the findingsin connection with the footnote next preceding, read in the light of the testimonyconcerning the suction power of the pump,do not enlighten one who would deter-mine how long the rag could have remained in the tank without being drawn intothe plumbing.I cannot credit the defense that Kelly was careless in allowing the rag to get intothe tank, nor do I believe that the Respondent thought that Kelly had been care-less.The Respondent contends that Kelly was careless, but not deliberately so,and that the rag somehow must have gotten into the tank after Kelly began workthat morning.The Respondent's contention is based on the proposition that the ragmust have been drawn into the plumbing within about 15 minutes after it got inthe tank.The record,however, will not support a finding that the rag could nothave been in the tank longer than 1 hour before it was drawn into the plumbing,and we have seen that the pump became inoperative about 9 o'clock and that Rogerstestified that Kelly started the pump about 8.Moreover,after the rag had beenremoved, the pump remained inoperative and was thoroughly cleaned.Too, themaintenance man rewired incorrectly,extending the delay. In short,the fact thatthe production line was not in operation from 9 to 2 o'clock can be attributed onlyin small part to the rag, and even so the rag's presence in the tank cannot be at-tributed definitely to carelessness by Kelly.Under these circumstances,and bear-ing mind Kelly's prominent part in the activities of the Teamsters and the Respond-ent's opposition to that labor organization during 1962, I conclude that the presenceof the rag in the tank was seized upon by the Respondent as an excuse to lay off thestrongest Teamsters'adherent.I find a violation of Section 8(a)(3) and (1) inthe layoff.E. Interference,restraint,and coercionThe complaint alleges that the Respondent violated Section 8(a)(1) in two re-spects involvingHolloway'stime off onJuly 23 : (1) by conditioningthe time offupon Holloway's not attending the conference at the RegionalOffice, and (2) byadvisingHolloway that he would bedisciplinedifhe shouldattend the conferenceWith respectto the first allegation,Holloway, unlike Kelly, had notbeen invited tothe conference,whichwas not opento the public.Therefore,whatever rightHolloway mayhavehad to seekadmission to the conference was subordinate to hisemployer's rightto require that he work a full day.The Respondent yielded itsrightbecause ofHolloway'splea of urgent personal business,and, therefore, theRespondent could reasonably limit the use of the time off tothe condition whichcausedit tobe granted.This caseisdistinguishable from one in which an em-ployer,in granting an employee a general time off, seeks to restrict the employee'suse of the time to nonunion matters.Turning to the Respondent's threat to dis-cipline Holloway if he should attend the conference,thiswas a threat to discipline ALSAR MANUFACTURERS, INC.293him if it should develop that he was lying in order to obtain time off; it was not athreat to discipline him if he should exercise a Section 7 right. I find no violationof the Act in these allegations of the complaint.The complaint alleges also that the Respondent violated Section 8 (a)( I) by aconversation which Rogers had with an employee, Elisha King.On an undiscloseddate following the conference on July 23, but before the layoff of Kelly in Novem-ber, an election was conducted at which the employees selected the Teamsteis astheir representative.Two weeks or so before the election, Rogers said to Kinginteraliathat if the Teamsters should win the election, management might find it neces-sary, in the interest of efficient operations, to hire men off "the street" in orderto obtain "the best man" for any particular job.The hiring of new employees, with-out first affording old employees the opportunity to upgrade to a vacancy, would havebeen contrary to the Respondent's practice at the time of the conversation betweenRogers and King .9 I find that Rogers' remark was a threat to induce King to voteagainst the Teamsters.Such threat is consistent with the Respondent's hostilityto the Teamsters as recited in 136 NLRB at 1020-1021. It also is consistent withthe hostility as reflected in the layoff of Kelly. I find a violation of Section 8(a)(1) in Rogers' remark.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices set forth above, occurring in connection with the opera-tions of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act. I have found that Kellywas laid off for 1 week in violation of Section 8(a)(3) and (1).Ordinarily, Iwould recommend that the Respondent give Kelly backpay for the period of thelayoff and that the Board issue a broad cease-and-desist order,N L.R B. v. ExpressPublishing Co.,312 U.S. 426;N.L R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C A4).I shall not so recommend, however, because on undisclosed dates followingKelly's reinstatement the Respondent entered into a 3-year contract with theTeamsters and gave backpay to Kelly. Indeed, in view of the nature of the unfairlabor practices found, and the fact that the major one has largely been remedied,I should be inclined to grant the Respondent's request that I recommend dismissalof the complaint were it not for the fact that the Respondent engaged in unfairlabor practices after issuance of the Order inApplicators, Inc., supra.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1The Teamsters and the Sheet Metal Workers are labor organizations within themeaning of Section 2(5) of the Act.2.By discouraging membership in a labor organization through discriminationin employment, and by interfering with, restraining, and coercing employees in theexercise of their rights under the Act, the Respondent has engaged in and is engag-ing in unfair labor practices affecting commerce within the meaning of Section 8(a)(3) and(1) and Section 2(6) and (7).3.The allegation of the complaint that the Respondent violated the Act by dis-charging Roosevelt Holloway has not been sustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of theAct, Ihereby recommend that the Respondent,AlsarManufacturers,Inc., its officers, agents,successors,and assigns,shall:9The findings are baseduponthe credited testimony of KingOn the other hand,Rogers testified that King inquired "what type of seniority" Rogers thought King "wouldhave after the Teamsterswere in thepicture," and that Rogersansweredthat he did notknow butthat management would seeka contract which would allow it "the opportunityto increase the efficiency of the plant,placing the right men on the right jobs " I cannotcreditRogers' testimonythatthe conversation was so brief or innocuousas he Indicated. 294DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Discouraging membership in Local 458, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, or in any other labororganization, by laying off any of its employees because of their union or concertedactivities, or in any other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment.(b)Threatening employees concerning union activities.(c) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post at its place of business, copies of the attached notice marked "Ap-pendix." 10Copies of said notice, to be furnished by the Regional Director for theSeventh Region, shall, after being duly signed by the Respondent's representative,be posted by it immediately upon receipt thereof, and be maintained by it for atleast 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees customarily are posted.Reasonable steps shall be taken bythe Respondent to ensure that said notices are not altered, defaced, or covered byany other material.(b)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondent has taken to complyherewith.iiIt is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent engaged in unfair labor practices by discharging RooseveltHolloway.10 If this Recommended Order should be adopted by the Board, the words "As Orderedby" shall be substituted for "As Recommended by a Trial Examiner of" in the notice Inthe further event that the Board's Order be enforced by a United States Court of Appeals,the words "A Decree of a United States Court of Appeals, Enforcing an Order of" shallbe inserted immediately following "As Ordered by."11 If this Recommended Order should be adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, In writing, within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardwe are posting this notice to inform our employees of the rights guaranteed themin the National Labor Relations Act:WE WILL NOT lay off or otherwise discriminate against any of our employeesbecause they engage in union activities.WE WILL NOT threaten you about your union membership or activities.WE WILL NOT violate your rights under the National Labor Relations Actto join a union of your own choice and to engage in union activities, or not tojoin a union and not to engage in such activities.WE HAVE given Sam Kelly full backpay for the week that he was laid off.Kelly's reinstatement to his job has been without loss of any seniority orother rights or privileges.ALSAR MANUFACTURERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If the employees have any questions concerning this notice or whether the Em-ployer is complying with its provisions, they may communicate with the LaborBoard's Regional Office, Fifth Floor, Book Building, 1249 Washington Boulevard.Detroit, Michigan, 48226, Telephone No. 963-9330.